2021 IL 125386



                                        IN THE
                               SUPREME COURT
                                            OF
                         THE STATE OF ILLINOIS




                                   (Docket No. 125386)

         DAVID W. COOKE, Appellee, v. THE ILLINOIS STATE BOARD OF
           ELECTIONS et al. (Committee for Frank J. Mautino, Appellant).

                               Opinion filed May 20, 2021.



        JUSTICE GARMAN delivered the judgment of the court, with opinion.

        Chief Justice Anne M. Burke and Justices Theis, Michael J. Burke, and
     Overstreet concurred in the judgment and opinion.

        Justices Neville and Carter took no part in the decision.



                                        OPINION

¶1       In 2016, David W. Cooke filed a complaint against the Committee for Frank J.
     Mautino (Committee) with the Illinois State Board of Elections (Board). Cooke
     alleged that, in violation of the Election Code (Code), the Committee had filed
     inadequate expenditure 1 reports (10 ILCS 5/9-7 (West 2014)) and made
     expenditures that did not comply with section 9-8.10 (id. § 9-8.10). Ultimately, the
     Board held that the Committee willfully violated its order to amend its expenditure
     reports and imposed a $5000 fine against the Committee. Cooke appealed to the
     appellate court because the Board did not reach the merits of his complaint, namely,
     whether the Committee violated sections 9-8.10(a)(2) and 9-8.10(a)(9) 2 (id. § 9-
     8.10(a)(2), (9)). The appellate court remanded the cause to the Board with
     directions to reach the merits. Cooke v. Illinois State Board of Elections, 2018 IL
     App (4th) 170470, ¶ 95. On remand, the Board deadlocked in a 4 to 4 vote on both
     issues and therefore found that Cooke had not met his burden in establishing
     violations of either section. Again, Cooke appealed. Relevant here, the appellate
     court reversed the Board’s findings that Cooke had not met his burden in
     establishing violations of sections 9-8.10(a)(2) and 9-8.10(a)(9). 2019 IL App (4th)
     180502, ¶ 89. The Committee filed a petition for leave to appeal, which we allowed.
     Ill. S. Ct. R. 315 (eff. Oct. 1, 2019).


¶2                                           BACKGROUND

¶3       Due to the lengthy procedural history of this case, we set out only those facts
     that are pertinent to our review. 3 For 24 years, Frank J. Mautino (Mautino) served
     as an Illinois state representative. The Committee had been formed and functioned
     as a candidate political committee 4 to promote Mautino’s election and retention.
     On January 1, 2016, Mautino was appointed to the position of Illinois Auditor
     General. Prior to Mautino assuming that role, the Committee was dissolved. See 30
     ILCS 5/2-7 (West 2014). In light of its dissolution, the Committee had filed its final

         1
            Relevant here, the Code defines “expenditure” as “a payment, distribution, purchase, loan,
     advance, deposit, gift of money, or anything of value, in connection with the nomination of election,
     election, or retention of any person to or in public office or in connection with any question of public
     policy.” 10 ILCS 5/9-1.5(A)(1) (West 2014).
          2
            Essentially, the issues of the Committee’s reporting and the propriety of certain expenditures
     were effectively bifurcated.
          3
            For a more detailed recitation of the facts and procedural history, see Cooke, 2018 IL App (4th)
     170470, ¶¶ 3-78.
          4
            A “candidate political committee” is defined as “the candidate himself or herself or any natural
     person, trust, partnership, corporation, or other organization or group of persons designated by the
     candidate that accepts contributions or makes expenditures during any 12-month period in an
     aggregate amount exceeding $5,000 on behalf of the candidate.” 10 ILCS 5/9-1.8(b) (West 2014).




                                                      -2-
     report with the Board on December 30, 2015. See 10 ILCS 5/9-5 (West 2014). The
     Committee destroyed its records that were dated prior to 2014. See id. § 9-7.


¶4                                  Cooke’s Complaint

¶5       On February 16, 2016, the Board received Cooke’s pro se complaint, which
     alleged various violations of article 9 of the Code (Act to Regulate Campaign
     Financing) (10 ILCS 5/art. 9 (West 2014)). Cooke detailed how several newspapers
     had begun “questioning the documentation of the spending of Mr. Mautino’s
     Campaign.” Cooke’s complaint noted “documentation issues” that were potentially
     violative of section 9-7, “Records and accounts.” Id. § 9-7. Also, Cooke’s
     complaint focused upon two categories of the Committee’s spending that were
     allegedly violative of section 9-8.10, “Use of political committee and other
     reporting organization funds.” See id.; id. § 9-8.10. Cooke observed that “[a]
     majority of the expenses are recorded in whole dollar amounts, which strains reason
     to believe these expenses are for actual services rendered.” Cooke asserted that
     “extremely high amounts of expenses were allocated to Happy’s Super Service in
     Spring Valley” and that the amounts totaled over $200,000 for just over a 10-year
     period. Additionally, Cooke complained that the Committee’s documentation
     inappropriately listed expenditures as made directly to Spring Valley City Bank
     rather than to the ultimate recipient.


¶6                              Closed Preliminary Hearing

¶7       On March 1, 2016, a closed preliminary hearing was held. See id. § 9-21.
     Relevant here, the hearing officer recommended that the Board enter an order
     finding that the complaint was filed upon justifiable grounds and that the matter
     proceed to a public hearing unless the Committee opted to timely file amended
     reports with sufficient detail as to its expenditures to Happy’s Super Service and
     Spring Valley City Bank. The Board determined that the complaint was filed on
     justifiable grounds and ordered the Committee to file amended reports.

¶8      Following the Board’s order, the Committee sought a stay of the case so that
     Mautino would not have to choose to claim or waive the protection of his fifth
     amendment right against self-incrimination in the proceeding before the Board due




                                            -3-
       to a pending, parallel federal criminal investigation. 5 Ultimately, the Committee’s
       motion was denied, and the Committee was given until July 25, 2016, to file the
       amended reports. The Committee did not file the amended reports as ordered.
       Instead, the Committee filed another motion to stay, which was again denied by the
       Board.


¶9                                             Public Hearing

¶ 10       The matter proceeded to a public hearing. Of note, the hearing officer stated
       that the purpose of the public hearing was limited to determining whether the
       Committee justifiably declined to file the amended reports. Cooke objected to
       confining the public hearing to that issue only. Nonetheless, the parties presented
       evidence and testimony that went to the merits of Cooke’s complaint, i.e., whether
       the Committee had violated sections 9-8.10(a)(2) and 9-8.10(a)(9). Specifically, the
       deposition testimony of the Committee’s treasurer, Patricia Maunu, was presented. 6
       Other evidence included reports detailing the Committee’s contributions and
       expenditures and a December 14, 2012, letter to the Committee from a Board staff
       member, which sought clarification regarding a quarterly report as to expenditures
       for gas, travel expenses, expenses for a golf outing, and expenses for a county fair
       booth.

¶ 11       Relevant here, the Board found that, because the Committee’s records prior to
       2014 had been destroyed pursuant to statute, the Committee had not willfully
       violated its May 18, 2016, order to amend those reports. The Board also determined,
       however, that the Committee had willfully violated its May 18, 2016, order to the
       extent that it did not amend the disclosure reports filed in 2014 and 2015 to reflect
       an accurate breakdown between gas and repairs made at Happy’s Super Service,
       identify the actual recipient of each itemized expenditure made to Happy’s Super
       Service, and identify the specific purpose of any expenditures made to Spring



           5
             In written correspondence between the Board’s general counsel and the United States
       Attorney’s office, the latter would not confirm the existence of a parallel federal criminal
       investigation.
           6
             A subpoena for deposition was not issued for Mautino based on his declaration that, in the
       event he was subpoenaed, he would assert his fifth amendment privilege. See U.S. Const., amend. V.




                                                     -4-
       Valley Community Bank. The Board assessed the Committee a civil penalty in the
       amount of $5000. See id. § 9-26. 7

¶ 12      Cooke filed a motion to reconsider, which argued that the Board should have
       addressed the merits of his complaint. After holding a hearing, the Board denied
       Cooke’s motion to reconsider by a 4 to 4 vote and subsequently issued a written
       order.


¶ 13                                 Remand by Appellate Court

¶ 14       Cooke appealed the Board’s final order to the appellate court. See 10 ILCS 5/9-
       22 (West 2016). The appellate court remanded the matter to the Board for further
       proceedings, i.e., to address and issue a ruling on the merits of Cooke’s complaint.
       Cooke, 2018 IL App (4th) 170470, ¶ 95.

¶ 15       Upon remand, the parties filed briefs, but no new evidence was submitted.
       Cooke argued that section 9-8.10(a)(9) prohibits expenditures for gas and repairs
       of a vehicle unless the vehicle is owned or leased by the committee and is used
       primarily for campaign purposes or for the performance of governmental duties.
       Because the Committee had paid Happy’s Super Service directly for gas and repairs
       of personal vehicles, Cooke argued that the Committee had violated this section.

¶ 16       The Committee’s position was that section 9-8.10(a)(9) was modified by
       section 9-8.10(c) (10 ILCS 5/9-8.10(c) (West 2014)) and thus it was permissible
       for a committee to directly pay for gas and repairs of personal vehicles when those
       expenses were incurred in connection with the personal vehicles’ use for campaign
       and governmental purposes. 8

¶ 17       As to section 9-8.10(a)(2), Cooke asserted that the way the Committee had
       made expenditures at Happy’s Super Service and Spring Valley City Bank
       inevitably allowed for money to be used for personal purposes such that the
       Committee received nothing in exchange. For example, Cooke contended that,



           7
            $5000 is the maximum fine under this provision.
           8
            The Committee also argued that Cooke failed to show a knowing violation of section 9-
       8.10(a)(9). The Committee does not present argument on this issue in its briefs to this court.




                                                   -5-
       because the Committee was filling up individuals’ gas tanks, there was no way to
       ensure that all the gas would be used for campaign or governmental purposes.

¶ 18       Additionally, Cooke maintained that the Committee violated section 9-
       8.10(a)(2) because it cashed checks to Spring Valley City Bank in whole dollar
       amounts and never returned any cash. Cooke contended that it was “implausible”
       Mautino could know in advance of his travel what his travel expenditures would be
       and that the travel expenses inevitably cost less than the amount withdrawn.
       Further, Cooke asserted that Mautino could not say that he took less cash than what
       he spent because he would have been required to disclose such costs as a campaign
       contribution. Mautino never did so.

¶ 19       The Committee countered that the evidence did not show that it had paid more
       than the fair market value for the gas or repairs at Happy’s Super Service or for the
       expenses it paid for with the funds withdrawn from Spring Valley City Bank. The
       Committee also defined “fair market value” as “the price a reasonable person would
       pay to purchase an item or service that is also charged to other people.”


¶ 20                      July 10, 2018, Special Meeting of the Board

¶ 21       The Board held a special meeting on July 10, 2018. Cooke and the Committee
       presented oral argument as to the merits of Cooke’s complaint.

¶ 22       The Board first addressed section 9-8.10(a)(9). Member Carruthers asked the
       Committee whether section 9-8.10(c) allowed an officeholder to “spend money for
       essentially what they want to defray their expenses.” In example, Carruthers
       inquired whether an officeholder could pay a vendor directly for personal vehicle
       expenses instead of providing reimbursement for actual mileage. The Committee
       responded: “[t]hat is one way to do it, yes.” Carruthers disagreed and stated he
       believed that section 9-8.10(a)(9) only permitted a committee to pay directly for
       vehicle expenses that it owned or leased. The Committee contended that section 9-
       8.10(a)(9) was not the exclusive provision dealing with vehicle expenditures
       because it provided that a political committee “may” reimburse for mileage.
       Carruthers did not agree.




                                               -6-
¶ 23       Member Linnabary inquired whether section 9-8.10(c) would allow a
       committee to make expenditures for non-officeholders. Linnabary suggested that
       the plain language of section 9-8.10(c) only permitted expenditures for an
       officeholder. In response, the Committee asserted that, as long as the expenditures
       were for campaign or governmental purposes, a committee could make
       expenditures for non-officeholders. Thus, according to the Committee, it had
       properly paid for repairs to Mautino’s personal vehicles, which were used for
       campaign or governmental purposes. Chairman Cadigan added that he believed that
       section 9-8.10(a)(9) was the exclusive provision for vehicle expenditures and that
       section 9-8.10(c) applied to expenditures for things like job fairs and community
       events.

¶ 24       Member Linnabary agreed with Chairman Cadigan and Member Carruthers.
       Linnabary noted how it would be difficult to accurately determine whether vehicle
       repairs stemmed from personal use of the vehicle or for campaign purposes.
       Carruthers opined that this was why section 9-8.10(a)(9) did not allow a committee
       to make direct expenditures for vehicle repairs that the committee did not own or
       lease.

¶ 25       In contrast, Member McGuffage believed that section 9-8.10(a)(9) regulated
       repairs if the vehicle was owned or leased by the committee. In further contrast
       from Chairman Cadigan and Members Carruthers and Linnabary, McGuffage
       opined that section 9-8.10(c) was a “catch-all *** to pick up things that might not
       have been covered specifically in the foregoing sections.” McGuffage further
       stated: “the only provision here is if you own or lease the vehicle; otherwise it
       doesn’t cover it in this second or third sentence in sub 9, but I think it’s picked up
       in subsection c.” In example, McGuffage explained that, “if your battery dies, you
       got to go get it replaced, and if you’re doing campaign work, it’s a necessity.”
       McGuffage also concluded that Cooke had not shown that the expenditures for gas
       and repairs at Happy’s Super Service were for personal purposes. Carruthers
       expressed his belief that “the fact the expenditures were made period is a violation.”

¶ 26      Next, the Board addressed section 9-8.10(a)(2). With regard to the expenditures
       reported to Spring Valley City Bank, Chairman Cadigan stated that he believed that
       Cooke had met his burden as to the cash used for travel expenses. Member
       Carruthers agreed. Cadigan noted that the cash was obtained prior to travel, the cash




                                               -7-
       was taken out in whole dollar amounts, Mautino would sometimes not submit
       receipts after his travel, he did not return any excess cash after traveling, and he did
       not seek additional cash for unanticipated travel expenses after the fact.

¶ 27       Members Scholz and McGuffage, however, noted the lack of evidence in light
       of the Committee’s inadequate reporting. McGuffage admitted the suspicious
       nature of the reported expenditures being in whole dollar amounts but explained
       that, without the amended reports, he could not determine which expenditures were
       campaign-related or which were personal.

¶ 28      Member Linnabary asked:

          “[I]f Representative Mautino took a disbursement from the [Committee] for
          $200 and then spent $170 on reimbursable expenses, so, therefore, took more
          money than he had expenses and didn’t refund that money to the [C]ommittee,
          can we all agree that that would be an expenditure to Representative Mautino
          in excess of the fair market value?”

¶ 29      Vice Chairman Keith did not agree, explaining:

          “I can’t agree with that because we don’t know what happened to that $30. It
          could be—I mean, we’re all just speculating. That’s the problem. Because
          Chicago may have been $170, and on the way home, he may have stopped ***
          [and] met with a county chairman and picked up the tab for $30. We don’t
          know.”

¶ 30       Later in the meeting, Member Carruthers entered as a Board exhibit Mautino’s
       March 6, 2017, declaration that, if subpoenaed to testify at a deposition, he would
       assert his fifth amendment privilege. Citing case law, Carruthers suggested that the
       Board was able to draw a negative inference from Mautino’s refusal to testify.
       Cooke argued in favor of such an inference because Mautino was the one who spent
       the money withdrawn from the bank. The Committee, on the other hand, argued
       against such an inference and noted that Maunu had testified that Mautino brought
       back receipts following his travel. Member Linnabary suggested that
       “consequences” should follow where an officeholder writes checks to himself,
       takes the cash, and then fails to always return receipts. Member McGuffage argued




                                                -8-
       against drawing a negative inference due to a possible ongoing federal
       investigation.

¶ 31      Member Carruthers made a motion to find that

          “[Cooke] has met [his] burden of proof by the preponderance of the evidence
          and that the [Committee] violated [s]ection [9-]8.10(a)(9) by making
          expenditures for the maintenance and repair and gas of motor vehicles that were
          neither owned nor leased by the [C]ommittee, and that should the motion pass,
          we deliberate as to the amount of the fine.”

       Chairman Cadigan and Members Carruthers, Linnabary, and O’Brien voted in
       favor of the motion. Vice Chairman Keith and Members McGuffage, Scholz, and
       Watson voted against the motion. The Board’s general counsel directed the
       members to explain their votes.

¶ 32       Chairman Cadigan and Members Carruthers, Linnabary, and O’Brien agreed
       that Cooke had met his burden of proof because any expenditure for gas and repairs
       on a vehicle that a Committee does not own or lease was a violation of section 9-
       8.10(a)(9). However, Vice Chairman Keith and Members McGuffage, Scholz, and
       Watson had all declined to find that Cooke had met his burden of proof due to the
       lack of sufficient evidence in the record.

¶ 33      Next, Member Carruthers made a motion to find that

          “[Cooke] has met [his] burden of proof by a preponderance of the evidence and
          that the [Committee] violated [s]ection [9-]8.10(a)(2) by making expenditures
          clearly in excess of fair market value for the goods and services received by the
          [C]ommittee, by making expenditures for gas and repairs for personal vehicles
          rather than reimbursing them on the mileage rate, and by withdrawing funds
          from the bank in whole dollar amounts that were purportedly used for campaign
          expenses without returning any cash. And that if the motion should pass, we
          deliberate as to the amount of the fine.”

       Again, only Chairman Cadigan and Members Carruthers, Linnabary, and O’Brien
       cast their votes in favor of the motion. The Board’s general counsel directed the
       members to explain their votes.




                                              -9-
¶ 34       Member Carruthers explained that he relied in part on an adverse inference
       drawn from Mautino’s refusal to testify to conclude that Cooke had demonstrated
       that at least a part of the expenditures for gas, repairs, and travel expenses was used
       for personal purposes. As a result, Carruthers believed that the Committee had paid
       more than the fair market value for what it had received in return. Chairman
       Cadigan and Members Linnabary and O’Brien agreed with Member Carruthers’s
       reasoning. Vice Chairman Keith voted against the motion based on the explanation
       he gave before, i.e., the lack of sufficient evidence, and because he opted not to
       draw an adverse inference from Mautino’s refusal to testify. Member McGuffage
       shared in Vice Chairman Keith’s reasoning and stated that “[t]here’s no evidence
       to conclusively show that fair market value was clearly exceeded.” Members
       Scholz and Watson agreed with Keith and McGuffage’s reasoning.


¶ 35                           The Board’s Final Order on Remand

¶ 36      The Board issued a written final order, which reflected the following:

              “1. Based on the failure of the Board to achieve 5 votes upon motions to
          find that [Cooke] has met the burden of proof the find that:

                  a) [The Committee] violated [s]ection 5/9-8.10(a)(2), and

                  b) [The Committee] violated [s]ection 5/9-8.10(a)(9),

          the Board does not find that [the Committee] violated either of said Sections;
          and

              2. The effective date of this Order is July 16, 2018; and

             3. This is a Final Order subject to review under the Administrative Review
          Law and [s]ection 9-22 of the Election Code.”

       Cooke sought judicial review of the Board’s decision. See 10 ILCS 5/9-22 (West
       2016).




                                               - 10 -
¶ 37                             The Appellate Court’s Opinion

¶ 38       The appellate court recognized that review of the Board’s decision required
       interpreting the statutory language of both sections 9-8.10(a)(2) and 9-8.10(a)(9)
       and a review of the Board’s application thereof. See 2019 IL App (4th) 180502,
       ¶ 52. First, the court observed that the Board appeared to have split on its
       interpretation of section 9-8.10(a)(9). Id. ¶ 64. In support, the court noted that the
       four members who voted in favor of finding a violation deemed section 9-8.10(a)(9)
       to be the exclusive provision governing campaign expenditures for vehicles and
       thus concluded that any expenditure for gas and repairs of a vehicle that was not
       owned or leased by the committee was a violation of that section. Id. The court
       surmised that the other four Board members apparently believed that section 9-
       8.10(c) in some way provided for a committee to make direct expenditures for gas
       and repairs of a personal vehicle that was used for campaign or governmental
       purposes. Id. Ultimately, the appellate court held that section 9-8.10(a)(9) “is the
       exclusive provision regulating campaign expenditures on vehicles and does not
       permit, and therefore effectively prohibits, any expenditure to a third party for gas
       and repairs of vehicles neither owned nor leased by a committee.” Id. ¶ 68.

¶ 39       Based on its interpretation of section 9-8.10(a)(9), the appellate court found the
       Board’s decision failing to find a violation thereof clearly erroneous and reversed.
       Id. ¶ 80. The appellate court cited that evidence presented at the public hearing
       showed the Committee “(1) did not own or lease any vehicles and (2) made
       expenditures to Happy’s for gas and vehicle repairs.” Id.

¶ 40       As to section 9-8.10(a)(2), the appellate court noted that, during the special
       meeting, the Board seemed to agree that that section regulated not only the amount
       of an expenditure but also the purpose for which it is used. Id. ¶ 71. Although Vice
       Chairman Keith ultimately voted against finding a violation, the court noted that
       his response to the question posed by Member Linnabary that he would have to
       know what happened to the $30 suggested that he also believed that the purpose of
       an expenditure is relevant under section 9-8.10(a)(2). Id. The court noted that
       Member McGuffage, who also voted against the motion, likewise appeared to
       believe that the purpose is pertinent based on his statement that without amended
       reports he could not determine “ ‘which was campaign expenditures, which was
       personal expenditures.’ ” Id.




                                               - 11 -
¶ 41       Before the appellate court, however, the Committee and the Board asserted that
       section 9-8.10(a)(2) regulates only the amount of an expenditure and not its
       purpose. Id. ¶ 72. The court disagreed, concluding:

          “As Cooke argues, the plain language of section 9-8.10(a)(2) does not regulate
          only the amount of a specific expenditure. An expenditure for a particular item
          or service used for an improper purpose would be an expenditure clearly in
          excess of the fair market value of what the committee received in exchange,
          which would be nothing. This interpretation makes sense. It prohibits
          committees from paying market value for a particular item or service and then
          allowing that item or service to be used for a purpose unrelated to campaign or
          governmental duties.

             We find section 9-8.10(a)(2) regulates not only the amount but also the
          purpose for which an expenditure is used.” Id. ¶¶ 72-73.

¶ 42       The appellate court reversed the Board’s findings that Cooke did not establish
       section 9-8.10(a)(2) violations based on expenditures for gas and repairs at Happy’s
       Super Service and expenditures to Spring Valley City Bank for travel expenses. Id.
       ¶¶ 84-85.

¶ 43      As to the gas and repairs, the appellate court explained:

          “As Cooke argues, we find it would be inevitable at least some portion of the
          gas and repairs were for personal use. Cooke established it is more probably
          true than not that the Committee made expenditures for gas and repairs for
          personal purposes. By making expenditures for gas and repairs for personal
          purposes, the Committee made expenditures in excess of the fair market value
          for what it received in exchange, which was nothing. The Board’s decision to
          the contrary is clearly erroneous. We note, had the Committee made
          expenditures for personal vehicle use in the manner authorized by section 9-
          8.10(a)(9), the Committee would have likely avoided any violations of section
          9-8.10(a)(2), as reimbursements at a rate not to exceed the standard mileage rate
          method for computation of business expenses under the Internal Revenue Code
          effectively serves as a fair-market-value protection.” Id. ¶ 84.

¶ 44      Next, the appellate court concluded that




                                              - 12 -
           “[t]he evidence showed (1) the cash was obtained prior to travel by Mautino,
           (2) the cash was obtained in whole dollar amounts, (3) Mautino would
           sometimes not return receipts after traveling, (4) the Committee’s treasurer did
           not recall an instance where Mautino deposited cash with the Bank when he
           returned from travel with receipts for expenses totaling an amount less than the
           amount of cash previously obtained from the Bank, (5) Mautino did not seek
           additional cash for unexpected traveling expenses, and (6) Mautino did not
           disclose any contributions relating to his personal payment of unexpected
           traveling expenses. Without needing to consider any possible adverse inference
           from Mautino’s refusal to testify, we find the manner in which the Committee
           paid for travel expenses over a 15-year period inevitably led to at least some
           portion of the cash being used for personal purposes. By making expenditures
           to withdraw cash used for personal purposes, the Committee made expenditures
           in excess of the fair market value for what it received in exchange, which was
           nothing. The Board’s decision to the contrary is clearly erroneous.” Id. ¶ 85.

¶ 45       Finally, the appellate court remanded the case to the Board to “address whether
       the violations were knowingly committed in considering the matter of fines under
       section 9-8.10(b).” Id. ¶ 87.

¶ 46       This court granted the Committee’s petition for leave to appeal. Ill. S. Ct. R. 315
       (eff. Oct. 1, 2019).


¶ 47                                        ANALYSIS

¶ 48       At issue are several subsections of article 9 of the Code. Article 9 governs the
       disclosure and regulation of campaign contributions and expenditures. Although
       this case is before this court following review in the appellate court, we are
       reviewing the Board’s decision and not that of the appellate court. See, e.g.,
       Jackson-Hicks v. East St. Louis Board of Election Commissioners, 2015 IL 118929,
       ¶ 19. Pursuant to article III, section 5, of the Illinois Constitution of 1970, the Board
       has general supervision of Illinois’s election laws. Lunding v. Walker, 65 Ill. 2d
       516, 526 (1976). Section 1A-7 of the Code provides that “[f]ive members of the
       Board are necessary to constitute a quorum and 5 votes are necessary for any action
       of the Board to become effective.” 10 ILCS 5/1A-7 (West 2018).




                                                - 13 -
¶ 49        “This court views an electoral board as an administrative agency.” Cinkus v.
       Village of Stickney Municipal Officers Electoral Board, 228 Ill. 2d 200, 209 (2008)
       (citing Kozel v. State Board of Elections, 126 Ill. 2d 58, 68 (1988)). Judicial review
       of the Board’s decision is governed by the Administrative Review Law. See 10
       ILCS 5/9-22 (West 2016); 735 ILCS 5/3-110 (West 2018) (stating in part that “[t]he
       hearing and determination shall extend to all questions of law and fact presented by
       the entire record”); see also Cook County Republican Party v. Illinois State Board
       of Elections, 232 Ill. 2d 231, 240 (2009).

¶ 50       “The applicable standard of review depends upon whether the question
       presented is one of fact, one of law, or a mixed question of fact and law.” American
       Federation of State, County & Municipal Employees, Council 31 v. Illinois State
       Labor Relations Board, State Panel, 216 Ill. 2d 569, 577 (2005) (citing AFM
       Messenger Service, Inc. v. Department of Employment Security, 198 Ill. 2d 380,
       390 (2001)). As to the Board’s application of the statute to the facts, the parties
       agree that the standard of review is clear error. “An agency’s application of a rule
       of law to established facts is a mixed question of fact and law that will not be
       reversed unless it is deemed ‘clearly erroneous.’ ” Cook County Republican Party,
       232 Ill. 2d at 243-44 (quoting Cinkus, 228 Ill. 2d at 211). “The standard of review
       is deferential, providing for reversal only when the reviewing court has a definite
       and firm conviction that a mistake has been made.” Id. at 245.

¶ 51       First, however, we must interpret the relevant statutory provisions before
       addressing the Board’s application thereof. An issue of statutory interpretation
       presents a pure question of law subject to de novo review. See Bonaguro v. County
       Officers Electoral Board, 158 Ill. 2d 391, 398 (1994) (observing that “a court is not
       bound by an administrative agency’s interpretation of a statute”); see also Jackson-
       Hicks, 2015 IL 118929, ¶ 20 (“Where, as here, historical facts are admitted or
       established and the only dispute concerns whether the governing legal provisions
       were interpreted correctly by election officials, the case presents a purely legal
       question for which our review is de novo, a standard we have characterized as
       ‘independent and not deferential.’ ” (quoting Goodman v. Ward, 241 Ill. 2d 398,
       406 (2011)). “When determining how the Election Code should be construed, we
       employ the same basic principles of statutory construction applicable to statutes
       generally.” Jackson-Hicks, 2015 IL 118929, ¶ 21.




                                               - 14 -
¶ 52       “The fundamental rule of statutory interpretation is to ascertain and give effect
       to the legislature’s intent, and the best indicator of that intent is the statutory
       language, given its plain and ordinary meaning.” Dew-Becker v. Wu, 2020 IL
       124472, ¶ 12. The statute must be viewed as a whole, and as such, this court
       construes words and phrases not in isolation but relative to other pertinent statutory
       provisions. State ex rel. Leibowitz v. Family Vision Care, LLC, 2020 IL 124754,
       ¶ 35. “No part of a statute should be rendered meaningless or superfluous.” Rushton
       v. Department of Corrections, 2019 IL 124552, ¶ 14. We likewise keep in mind the
       subject addressed by the statute and the legislature’s apparent intent in enacting it.
       People ex rel. Madigan v. Wildermuth, 2017 IL 120763, ¶ 17. Here, “[t]he statutory
       scheme is intended to preserve the integrity of the electoral process by requiring
       full public disclosure of the sources and amounts of campaign contributions and
       expenditures.” Sorock v. Illinois State Board of Elections, 2012 IL App (1st)
       112740, ¶ 2 (citing Walker v. State Board of Elections, 72 Ill. App. 3d 877, 881
       (1979)).


¶ 53                          Interpretation of Section 9-8.10(a)(9)

¶ 54      We begin our analysis by interpreting section 9-8.10(a)(9). Section 9-
       8.10(a)(9), “Use of political committee and other reporting organization funds”
       provides:

              “(a) A political committee shall not make expenditures:

                                               ***

                  (9) For the purchase of or installment payment for a motor vehicle
              unless the political committee can demonstrate that purchase of a motor
              vehicle is more cost-effective than leasing a motor vehicle as permitted
              under this item (9). A political committee may lease or purchase and insure,
              maintain, and repair a motor vehicle if the vehicle will be used primarily for
              campaign purposes or for the performance of governmental duties. A
              committee shall not make expenditures for use of the vehicle for non-
              campaign or non-governmental purposes. Persons using vehicles not
              purchased or leased by a political committee may be reimbursed for actual
              mileage for the use of the vehicle for campaign purposes or for the




                                               - 15 -
              performance of governmental duties. The mileage reimbursements shall be
              made at a rate not to exceed the standard mileage rate method for
              computation of business expenses under the Internal Revenue Code.” 10
              ILCS 5/9-8.10(a)(9) (West 2016).

¶ 55        The Committee maintains that section 9-8.10(a)(9) is limited to prohibiting only
       certain uses of personal vehicles rather than all expenditures on vehicles owned by
       individuals working or volunteering for the campaign. In support, the Committee
       notes that the statute singularly prohibits “expenditures for use of the vehicle for
       non-campaign or non-governmental purposes.” (Emphasis added.) Id.
       Accordingly, the Committee argues that the appellate court’s interpretation
       impermissibly expanded the prohibitions in section 9-8.10(a)(9) beyond the plain
       language of the statute. See Rosewood Care Center, Inc. v. Caterpillar, Inc., 226
       Ill. 2d 559, 567 (2007) (“We may not depart from the plain language of the statute
       by reading into it exceptions, limitations, or conditions that conflict with the express
       legislative intent.”). According to the Committee, it is the legislature’s intent that
       committees be allowed to make expenditures on vehicles used for campaign
       purposes. The Committee highlights the following language from section 9-
       8.10(a)(9): “[a] political committee may . . . insure, maintain, and repair a motor
       vehicle if the vehicle will be used primarily for campaign purposes or for the
       performance of governmental duties.” See 10 ILCS 5/9-8.10(a)(9) (West 2016).

¶ 56       We disagree. The plain language of section 9-8.10(a)(9) lays out three possible
       scenarios relating to a vehicle that is used for campaign or governmental purposes
       that the committee happens to (1) own, (2) lease, or (3) not own or lease.
       Subsection (9) contains five sentences. The first sentence makes clear that a
       committee may only purchase or make a payment for “a motor vehicle” if doing so
       is more cost-effective than leasing. Id.

¶ 57        The second sentence provides that a committee may purchase or lease a vehicle
       “if the vehicle will be used primarily for campaign purposes or for the performance
       of governmental duties” and details the types of expenditures that may be made in
       connection therewith. Id. Specifically, a committee may “insure, maintain, and
       repair” the purchased or leased vehicle. Id. The third sentence prohibits a committee
       from making expenditures “for use of the vehicle for non-campaign or non-
       governmental purposes.” Id. Use of the term “the vehicle” in the third sentence




                                                - 16 -
       makes clear that the sentence is still referring to a vehicle that the committee owns
       or leases and uses primarily for campaign purposes or for governmental duties.
       Accordingly, the second and third sentences make clear that, for a committee to
       permissibly make an expenditure for insurance, maintenance, or repairs, the
       committee must either own or lease the vehicle and have the expenditure stem from
       the committee’s use of the vehicle for campaign or governmental purposes.

¶ 58       In contrast, the final two sentences of section 9-8.10(a)(9) govern the situation
       where a vehicle used for campaign or governmental purposes is neither owned nor
       leased by the committee. In fact, after the first three sentences discuss vehicles that
       are purchased or leased by a committee, the fourth sentence explicitly addresses the
       scenario where “[p]ersons [are] using vehicles not purchased or leased by a political
       committee.” These final two sentences provide that a committee “may” reimburse
       the person using such vehicles for actual mileage and that such reimbursement shall
       not exceed the standard mileage rate method for computation of business expenses
       under the Internal Revenue Code when the person uses their vehicle “for campaign
       purposes or for the performance of governmental duties.” Id.

¶ 59       The Committee asserts that the legislature’s use of the word “may” is
       permissive and that this provision therefore “simply confers a benefit on an
       individual using his or her car for campaign or governmental purposes” and “does
       not say that a political committee may only make expenditures on vehicles used for
       campaign purposes if they are in the form of reimbursements for actual mileage.”
       Nothing in the language of “the reimbursement provision,” according to the
       Committee, limits a committee’s expenditures pertaining to vehicles owned by
       individuals working for the campaign. Otherwise, the Committee asserts that the
       legislature would have stated that the use of such vehicles “may only” or “shall” be
       reimbursed for mileage reimbursements.

¶ 60       We reject the Committee’s position as incompatible with the plain language of
       the statute, which exhaustively delineates what types of expenditures may be made
       for a vehicle used for campaign or governmental purposes when a committee owns,
       leases, or does not own the vehicle. Furthermore, we note that the plain language
       does not even mention the word “gasoline”—the Committee apparently assumes,
       without providing argument, that expenditures for “maintenance” of a vehicle
       would cover gasoline costs. Because we do not find that section 9-8.10(a)(9)




                                               - 17 -
       permits expenditures for vehicles not owned or leased by a committee beyond
       actual mileage reimbursement, we need not address this unbriefed issue.

¶ 61       Still, the Committee argues that Cooke and the appellate court failed to consider
       the impact of section 9-8.10(c), 9 which provides: “Nothing in this Section prohibits
       the expenditure of funds of a political committee controlled by an officeholder or
       by a candidate to defray the customary and reasonable expenses of an officeholder
       in connection with the performance of governmental and public service functions.”
       Id. § 9-8.10(c); see also Knolls Condominium Ass’n v. Harms, 202 Ill. 2d 450, 459
       (2002) (“Statutes relating to the same subject must be compared and construed with
       reference to each other so that effect may be given to all of the provisions of each
       if possible.”). According to the Committee, section 9-8.10(c) essentially modifies
       section 9-8.10(a)(9) and further supports the conclusion that the legislature
       intended that committees be allowed to spend money on personal vehicles used for
       campaign or governmental purposes.

¶ 62       We reject this argument. “It is a well-settled rule of statutory construction that
       [w]here there are two statutory provisions, one of which is general and designed to
       apply to cases generally, and the other is particular and relates to only one subject,
       the particular provision must prevail.” (Internal quotation marks omitted.) Murray
       v. Chicago Youth Center, 224 Ill. 2d 213, 233 (2007). Section 9-8.10(a)(9)
       specifically addresses expenditures relating to vehicles, whereas section 9-8.10(c)
       makes no such mention and generally refers to expenditures that “defray the
       customary and reasonable expenses of an officeholder in connection with the
       performance of governmental and public service functions.” Accordingly, section
       9-8.10(c) cannot be read as a carte blanche provision that trumps section 9-
       8.10(a)(9).



           9
             In the report of proceedings of the Board’s July 10, 2018, special meeting, the attorney for the
       Committee stated that subsection “(A)(9) only deals with reimbursement for gas” and that “Section
       (c) deals with [t]he repair issue.” Before this court, the Committee does not specify whether section
       9-8.10(c) modifies section 9-8.10(a)(9) with regard to repairs only. In its reply brief, relating to
       section 9-8.10(a)(2), the Committee asserts that “Subsection 9 does not discuss the purchase of fuel
       or repairs for vehicles not owned by a committee. That silence, however, does not preclude these
       expenditures. Instead, they are governed by subsection 2, and 6.” We take the Committee’s
       argument to be that section 9-8.10(c) modifies section 9-8.10(a)(9) with regard to the expenditures
       for both the gas and repairs.




                                                      - 18 -
¶ 63       We add that, in construing and comparing the various subsections of section 9-
       8.10, it is evident that the legislature was purposeful in designating “who” is or is
       not eligible for a committee to make expenditures to or on behalf of, in different
       contexts. Section 9-8.10(a), for example, refers to “the committee,” “the public
       official or candidate” (10 ILCS 5/9-8.10(a)(3) (West 2016)), “any person” (id. § 9-
       8.10(a)(6), (a)(8)), “[p]ersons using vehicles not purchased or leased by a political
       committee” (id. § 9-8.10(a)(9)), and a public official’s or candidate’s “family
       member” (id. § 9-8.10(a)(11)). Paragraph (c), however, refers specifically to the
       “customary and reasonable expenses of an officeholder.” (Emphasis added.) Id. § 9-
       8.10(c). Thus, section 9-8.10(c) would have no application, for example, to gas
       purchased for a volunteer’s or non-officeholder’s use of his or her personal vehicle
       in the performance of campaign or governmental purposes. Were we to accept the
       Committee’s position, we would be unduly broadening the meaning of the word
       “officeholder.” The Committee had two officeholders: Mautino and Maunu.
       Further, it would not excuse the expenditures for gas given to other individuals who
       Maunu testified worked for the campaign. 10 Additionally, section 9-8.10(c), unlike
       section 9-8.10(a)(9), does not permit expenditures made in connection with
       “campaign purposes” but for “customary and reasonable expenses of an
       officeholder in connection with the performance of governmental and public
       service functions.” The Committee provides no explanation as to why these terms
       should be construed interchangeably.

¶ 64       The fact that Mautino was an officeholder, however, would not mean the
       Committee could find shelter in section 9-8.10(c) for the expenditures for repairs
       to Mautino’s personal vehicles. As detailed above, section 9-8.10(a)(9) is the
       exclusive provision dealing with vehicle expenditures and explicitly refers to
       “repairs.” Accepting the Committee’s argument that section 9-8.10(c) modifies
       section 9-8.10(a)(9) would impermissibly render this portion of section 9-
       8.10(a)(9) superfluous as well as the final two sentences, which singularly permit
       actual mileage reimbursement for vehicles that are not owned or leased by a
       committee. See 2019 IL App (4th) 180502, ¶ 66; see also Policemen’s Benevolent
       Labor Committee v. City of Sparta, 2020 IL 125508, ¶ 21.



           10
             These individuals include but are not limited to Mautino’s wife, son, daughter, and nephew,
       as well as Maunu’s husband and niece.




                                                    - 19 -
¶ 65       Both Cooke and the appellate court observed that the legislature only authorized
       mileage reimbursement for vehicles not owned or leased by a committee because
       “[m]ileage reimbursement (1) assures an individual is only compensated for fuel
       and associated wear and tear from the use of a personal vehicle for campaign or
       governmental purposes and (2) creates transparent and detailed records of use of
       committee funds.” 2019 IL App (4th) 180502, ¶ 67. The Committee argues that
       mileage reimbursements are not a measure of actual expenses but are instead an
       estimate of the cost of travel that is permitted to be paid pursuant to federal tax
       laws. The Committee is attempting to make the point that the legislature was not
       concerned with exactly compensating third parties or volunteers. In turn, then, the
       logic against permitting expenditures for gas and repairs, which may not be able to
       be perfectly attributed to use of a vehicle for personal purposes or campaign or
       government purposes, does not hold.

¶ 66        To illustrate the logic of its position, the Committee provides a hypothetical. At
       present, the Internal Revenue Service (IRS) limit for mileage reimbursement is
       $0.56 per mile. See Internal Revenue Serv., 2021 Standard Mileage Rates, https://
       www.irs.gov/pub/irs-drop/n-21-02.pdf (last visited Apr. 22, 2021) [https://perma.
       cc/B38W-A89H]. The Committee posits that it could thus pay up to $56 for 100
       miles of travel. However, if the Committee instead provided 10 gallons of gasoline
       to a volunteer, at $3 per gallon, the Committee would only spend $30. Therefore,
       “[w]hile the vehicle may get more fuel than needed to drive 100 miles, the cost to
       the committee is less, and it guarantees the volunteer or staffer can complete the
       work they are traveling to perform without running out of fuel.” Our interpretation,
       according to the Committee, leads to the absurd result whereby a political
       committee will be unable to reimburse volunteers for any vehicle costs incurred on
       the campaign trail except for base mileage reimbursement. As a result, the
       Committee argues that there will be a chilling effect on a committee’s ability to
       retain volunteers. Specifically, fewer people will be willing to assist in campaigns
       if they must pay for their own gas and repairs when doing so.

¶ 67        Interestingly, not only is this argument contrary to the plain language of section
       9-8.10(a)(9), as detailed above, the scenario set forth by the Committee undermines
       its latter contention that committees will be hard-pressed to find volunteers. If a
       volunteer may theoretically receive more money or compensation by way of “base
       mileage reimbursement” than for a whole tank of gas, there may be more




                                               - 20 -
       motivation for people to volunteer to work on campaigns. Nevertheless, section 9-
       8.10(a)(9) states that “[t]he mileage reimbursements shall be made at a rate not to
       exceed the standard mileage rate method for computation of business expenses
       under the Internal Revenue Code.” (Emphasis added.) 10 ILCS 5/9-8.10(a)(9)
       (West 2016). A committee, therefore, may reimburse an individual at a rate less
       than $0.56 per mile.

¶ 68       Regardless, we have been presented with no citation of statutes or case law
       providing that a committee may concoct its own compensation system if it may
       theoretically be more economically feasible for the committee or attractive to
       volunteers than the one provided in the plain language of the governing statute.
       This argument is better directed to the legislature.

¶ 69       Finally, in its reply brief, the Committee adds that our interpretation would run
       contrary to the legislature’s intention in enacting section 9-8.10(a)(9), which
       purportedly was to discourage committees from purchasing or leasing vehicles. We
       discern no such intent from the plain language of the statute, and the Committee
       provides no citation to support this assertion. We therefore entertain it no further.

¶ 70       Accordingly, section 9-8.10(a)(9), which is the exclusive provision dealing with
       vehicle-related expenditures, does not permit a committee to make expenditures
       other than for actual mileage reimbursement for vehicles that are not owned or
       leased by a committee. Nor does section 9-8.10(c). We now consider whether the
       Board’s application of section 9-8.10(a)(9) was clearly erroneous.


¶ 71                           Application of Section 9-8.10(a)(9)

¶ 72       As detailed above, pursuant to section 9-8.10(a)(9), with regard to a vehicle
       neither owned nor leased by a committee, the committee may only make
       expenditures for actual mileage reimbursement when that vehicle is used for
       campaign or governmental purposes. As observed by the appellate court, Maunu’s
       deposition testimony established that the committee did not lease or own a vehicle,
       yet the Committee had made expenditures to Happy’s Super Service for gas and
       also for repairs to Mautino’s personal vehicles. Cooke presented several exhibits
       showing receipts from Happy’s Super Service for such expenditures. Accordingly,
       the Board’s failure to find a violation of this section was clearly erroneous. As




                                              - 21 -
       counsel for the Committee conceded at oral argument, our interpretation of section
       9-8.10(a)(9) clearly dictates finding that the Committee violated section 9-
       8.10(a)(9).


¶ 73                         Interpretation of Section 9-8.10(a)(2)

¶ 74      Next, we interpret the language of section 9-8.10(a)(2). Section 9-8.10(a)(2)
       provides:

              “(a) A political committee shall not make expenditures:

                  ***

                  (2) Clearly in excess of the fair market value of the services, materials,
              facilities, or other things of value received in exchange.” Id. § 9-8.10(a)(2).

¶ 75       The Committee asserts that section 9-8.10(a)(2) limits only the amount of
       specific expenditures and complains that the appellate court read in a “purpose”
       requirement that the legislature did not provide. See 2019 IL App (4th) 180502,
       ¶ 73 (finding that section 9-8.10(a)(2) also regulates “the purpose for which an
       expenditure is used”); see also id. ¶ 72 (observing that “[a]n expenditure for a
       particular item or service used for an improper purpose would be an expenditure
       clearly in excess of the fair market value of what the committee received in
       exchange, which would be nothing”).

¶ 76        The Code does not define “fair market value,” but the Committee proffers the
       following definition derived from case law: “the price a willing buyer would pay a
       willing seller for goods, services, or property.” The Committee sources this
       definition from cases dealing with property taxes or the specific performance of an
       option to purchase real estate (see Bloomington Public Schools, District No. 87 v.
       Illinois Property Tax Appeal Board, 379 Ill. App. 3d 387, 389 (2008) (citing
       Residential Real Estate Co. v. Illinois Property Tax Appeal Board, 188 Ill. App. 3d
       232, 242 (1989)); Kane v. McDermott, 191 Ill. App. 3d 212, 219 (1989) (citing
       Black’s Law Dictionary 537 (5th ed. 1979)).

¶ 77      Cooke argues that the appellate court properly interpreted section 9-8.10(a)(2).
       The appellate court’s interpretation, according to Cooke, is sensible because it




                                              - 22 -
       prohibits committees from paying market value for an item, for example, and then
       allowing that item to be used for noncampaign or nongovernmental purposes.
       Cooke asserts that his and the appellate court’s interpretation does not depend
       solely on the definition of “fair market value” and instead incorporates the entire
       phrase that “a committee may not make expenditures clearly in excess of the fair
       market value of the services, materials, facilities, or other things of value received
       in exchange.” See 10 ILCS 5/9-8.10(a)(2) (West 2016). Also, Cooke refers to case
       law from other states (see State ex rel. Washington State Public Disclosure Comm’n
       v. Permanent Offense, 150 P.3d 568, 574-75 (Wash. Ct. App. 2006); Texas Ethics
       Comm’n v. Goodman, No. 2-09-094-CV, 2010 WL 323544 (Tex. Ct. App. Jan. 28,
       2010)) for the proposition that the fair market value provision has two purposes:
       (1) to ensure that a committee does not underreport its contributions by purchasing
       goods and services at less than their fair market value, as the difference between
       the low purchase price and the higher fair market value is a contribution to the
       committee, and (2) to ensure that a committee does not underreport its expenditures
       by overpaying for things, such that a vendor is unjustly enriched or a campaign
       associate illicitly pockets the difference and converts it to personal use.
       Specifically, Cooke asserts that the purported second purpose of the provision
       shows why section 9-8.10(a)(2) encompasses an expenditure’s purpose—by paying
       for goods or services a committee cannot use, the committee is overpaying and
       unjustly enriching the third party who will instead use the goods and services.

¶ 78       Having set out the parties’ positions, we now turn to the language of section 9-
       8.10(a)(2). As acknowledged by the Committee, the Code does not define “fair
       market value.” In such a situation, we may look to the dictionary to discern an
       undefined term’s plain and ordinary meaning. See Barrall v. Board of Trustees of
       John A. Logan Community College, 2020 IL 125535, ¶ 18.

¶ 79       Our review of the definitions of “market value” and “fair market value” leads
       us to conclude that the term “fair market value” does not encompass the purpose
       for which a “service[ ], facilit[y], or other thing[ ] of value received in exchange”
       is ultimately used. Webster’s Third New International Dictionary 1383 (2014)
       (defining “market value” as “a price at which both buyers and sellers are willing to
       do business : the market or current price”); Black’s Law Dictionary 1785 (10th ed.




                                               - 23 -
       2014) (defining “fair market value” 11 as “[t]he price that a seller is willing to accept
       and a buyer is willing to pay on the open market and in an arm’s-length transaction;
       the point at which supply and demand intersect”).

¶ 80       Section 9-8.10(a)(2) is plainly focused on price or amount. Cooke’s
       interpretation of section 9-8.10(a)(2) overemphasizes the language “received in
       exchange,” such that “[c]learly in excess of the fair market value” would be read
       out of the provision in many instances. For example, if, under Cooke’s reasoning,
       a committee purchased 10 gallons of gas priced at $3/gallon for a vehicle neither
       owned nor leased by the committee, the committee would be violating section 9-
       8.10(a)(2) even if it only paid $1/gallon. Essentially, the fair market value of gas
       would be of no moment. Still more, simply because the committee could not
       lawfully purchase gasoline for a vehicle it did not own or lease, it does not
       necessarily follow that the committee did not receive any value in exchange. This
       supposition is hypertechnical and strains the language of section 9-8.10(a)(2).
       Unlike other sections of section 9-8.10, section 9-8.10(a)(2) does not include the
       term “purpose.” 12 Furthermore, though not integral to our analysis, we observe that
       Cooke’s interpretation would lead to an automatic compounding of violations. Any
       time a committee made an unauthorized expenditure, it would be in violation of not
       only the subsection dealing with the type or category of expenditure but section 9-
       8.10(a)(2) as well.


¶ 81                                Application of Section 9-8.10(a)(2)

¶ 82       We now turn to the issue of the Board’s application of section 9-8.10(a)(2).
       First, we address the Committee’s expenditures for gas and repairs of noncampaign
       vehicles. As mentioned, the Board split on the issue of whether Cooke had

           11
               This definition states that “fair market value” is also termed actual value, actual cash value,
       actual market value, cash value, clear market value, fair and reasonable value, fair cash market
       value, fair market price, full value, market value, salable value, and true value. See Black’s Law
       Dictionary 1785 (10th ed. 2014).
            12
               Cooke and the appellate court stress the point that, by interpreting section 9-8.10(a)(2) to
       include a purpose requirement, committees would be prohibited from paying market value for an
       item or service and then permitting that item to be used for an unauthorized purpose. In such a
       situation, it would not be the expenditure itself that would be problematic but the subsequent conduct
       of the individual(s) permitting the unauthorized use of the item and misappropriation of committee
       funds.




                                                       - 24 -
       established that the Committee’s expenditures for gas and repairs of personal
       vehicles violated section 9-8.10(a)(2). The appellate court, however, reversed the
       Board’s finding based on its interpretation of section 9-8.10(a)(2) as encompassing
       a purpose requirement. Specifically, the court concluded:

          “The evidence established the Committee made expenditures to Happy’s for
          gas and repairs of personal vehicles over a 15-year period. As Cooke argues,
          we find it would be inevitable at least some portion of the gas and repairs were
          for personal use. Cooke established it is more probably true than not that the
          Committee made expenditures for gas and repairs for personal purposes. By
          making expenditures for gas and repairs for personal purposes, the Committee
          made expenditures in excess of the fair market value for what it received in
          exchange, which was nothing.” 2019 IL App (4th) 180502, ¶ 84.

       Cooke urges this same finding.

¶ 83       Based on our determination that section 9-8.10(a)(2) is only concerned with the
       amount or price of an expenditure, we reject Cooke and the appellate court’s
       reasoning. We also question the soundness of finding that the evidence showed that
       it was “inevitable” that some portion of the gas and repairs were for personal use.
       Although it may not be an outlandish assumption because these expenditures were
       made for personal vehicles, it is speculation, nonetheless.

¶ 84       The evidence before the Board included transcripts of Maunu’s deposition
       testimony, several exhibits containing copies of receipts from Happy’s Super
       Service for gas and repairs, and reports detailing the Committee’s contributions and
       expenditures. Cooke did not present evidence demonstrating that, for example, the
       price per gallon paid by the Committee clearly exceeded the market price on the
       relevant date. Instead, Cooke relied on the peculiarity of whole dollar expenditures
       for gas, the fact that the gas was consistently purchased from Happy’s Super
       Service, and the vast cumulative amount of those expenditures.

¶ 85       As detailed above, the focus must be upon whether the expenditures were
       clearly in excess of the fair market value, i.e., price of gas and types of repairs.
       Simply, Cooke did not offer the Board a concrete point of comparison or reference
       for these expenditures. For this reason, Cooke did not meet his burden, and we are
       unable to find the Board’s decision that Cooke did not show that the expenditures




                                              - 25 -
       for gas and repairs demonstrated a violation of section 9-8.10(a)(2) was clearly
       erroneous. Accordingly, we affirm this finding of the Board.

¶ 86      Next, we consider the propriety of the Board’s finding that Cooke also failed to
       show that the Committee’s expenditures to Spring Valley City Bank for travel
       expenses violated section 9-8.10(a)(2). Again, Cooke asserts that the appellate
       court correctly determined:

           “[t]he evidence showed (1) the cash was obtained prior to travel by Mautino,
           (2) the cash was obtained in whole dollar amounts, (3) Mautino would
           sometimes not return receipts after traveling, (4) the Committee’s treasurer did
           not recall an instance where Mautino deposited cash with the Bank when he
           returned from travel with receipts for expenses totaling an amount less than the
           amount of cash previously obtained from the Bank, (5) Mautino did not seek
           additional cash for unexpected traveling expenses, and (6) Mautino did not
           disclose any contributions relating to his personal payment of unexpected
           traveling expenses. Without needing to consider any possible adverse inference
           from Mautino’s refusal to testify, we find the manner in which the Committee
           paid for travel expenses over a 15-year period inevitably led to at least some
           portion of the cash being used for personal purposes. By making expenditures
           to withdraw cash used for personal purposes, the Committee made expenditures
           in excess of the fair market value for what it received in exchange, which was
           nothing.” Id. ¶ 85.

¶ 87       Again, because section 9-8.10(a)(2) is only concerned with the amount or price
       of an expenditure, we cannot accept Cooke and the appellate court’s reasoning. We
       again reject the finding that the evidence showed that it was “inevitable” that some
       portion of the cash was used for personal purposes. Relevant here, when ordered to
       amend its reports to identify the specific purpose of any expenditures made to
       Spring Valley City Bank, the Committee refused. Thus, Cooke could not, for
       example, identify the actual recipient of the expenditure or compare the amount of
       money withdrawn from the bank with the travel costs Mautino purportedly
       incurred. 13 Instead, Cooke could only demonstrate the peculiarity of the

           13
             Chairman Cadigan observed: “Round numbers in the absence of underlying documentation
       arouse suspicion. That’s a common practice in investigating and uncovering fraud.”




                                                 - 26 -
       Committee and Mautino’s method of reporting expenditures for certain travel
       expenses. Therefore, the Board was without the requisite information to determine
       whether it was more probably true than not that the Committee violated section 9-
       8.10(a)(2). All four of the members who voted in favor of finding a violation noted
       that they additionally relied on an adverse inference drawn from Mautino’s
       declaration that he would assert his fifth amendment right against self-incrimination
       if subpoenaed. Accordingly, the Board’s decision finding that Cooke failed to meet
       his burden in demonstrating that the Committee’s expenditures to Spring Valley
       City Bank for travel expenses violated section 9-8.10(a)(2) was not clearly
       erroneous. We affirm the Board’s finding.


¶ 88                                    Section 9-8.10(b)

¶ 89       Finally, we consider the next steps due to our determination that the Committee
       violated section 9-8.10(a)(9). We remand the matter to the Board to address
       whether, pursuant to section 9-8.10(b), the violations were knowingly made and
       thus whether a fine may be levied. See 10 ILCS 5/9-8.10(b) (West 2016) (providing
       that “[t]he Board may levy a fine on any person who knowingly makes expenditures
       in violation of this Section” and that “[t]he Board may act under this subsection
       only upon the affirmative vote of at least 5 of its members”). Cooke agrees with
       this course of action, and the Committee raises no arguments to the contrary.


¶ 90                                     CONCLUSION

¶ 91       By its plain language, section 9-8.10(a)(9) does not permit committees to make
       expenditures for gas and repairs to vehicles that are not owned or leased by the
       committee. For such vehicles, a committee may only make expenditures for actual
       mileage reimbursement. Because the Committee made expenditures for gas and
       repairs for vehicles it neither owned nor leased, the Committee violated section 9-
       8.10(a)(9), and the Board’s finding to the contrary was clearly erroneous and is
       reversed. Section 9-8.10(a)(2) regulates only the amount or price of an expenditure.
       Based on insufficient evidence, Cooke did not demonstrate that the Committee
       violated section 9-8.10(a)(2). Therefore, we affirm the Board’s decision declining
       to find a violation of section 9-8.10(a)(2). In light of our conclusion that the
       Committee violated section 9-8.10(a)(9), we remand the cause to the Board for a



                                              - 27 -
       determination of whether the Committee’s violation thereof was knowing pursuant
       to section 9-8.10(b).


¶ 92      Board decision affirmed in part and reversed in part.

¶ 93      Cause remanded with directions.


¶ 94      JUSTICES NEVILLE and CARTER took no part in the consideration or
       decision of this case.




                                             - 28 -